 
SUBSIDIARY GUARANTEE
 
SUBSIDIARY GUARANTEE, dated as of April 5, 2012 (this “Guarantee”), made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of the purchasers
signatory (together with their permitted assigns, the “Purchasers”) to that
certain Securities Purchase Agreement, dated as of the date hereof, between
InspireMD, Inc., a Delaware corporation (the “Company”) and the Purchasers (the
“Purchase Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to sell and
issue to the Purchasers, and the Purchasers have agreed to purchase from the
Company the Debentures, subject to the terms and conditions set forth therein;
and
 
WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Debentures; and
 
NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Purchasers as follows:
 
1.           Definitions. Unless otherwise defined herein, terms defined in the
Purchase Agreement and used herein shall have the meanings given to them in the
Purchase Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and
words of similar import when used in this Guarantee shall refer to this
Guarantee as a whole and not to any particular provision of this Guarantee, and
Section and Schedule references are to this Guarantee unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The following
terms shall have the following meanings:
 
“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Material Adverse Effect” means any event or series of events that, could
reasonably be expected to (a) adversely affect the legality, validity or
enforceability of any of the Transaction Documents in any material respect, (b)
have a material adverse effect on the results of operations, assets, or
financial condition of any Guarantor or (z) adversely impair in any material
respect any Guarantor's ability to perform in all material respects on a timely
basis its obligations under this Guaranty and any other Transaction Document to
which it is a party.
 
 
 “Obligations” means: (i) principal of, and interest on the Debentures and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities (primary, secondary, direct, contingent,
sole, joint or several, due or to become due, or that are now or may be
hereafter contracted or acquired, or owing) of the Company or any Guarantor from
time to time under or in connection with this Guarantee, the Debentures, the
other Transaction Documents and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith; and
(iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Company or any Guarantor, in each case whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred.
 
2.           Guarantee.
 
(a)           Guarantee.
 
(i)           The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Purchasers and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
 
(ii)           Anything herein or in any other Transaction Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Transaction Documents shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws,
including laws relating to the insolvency of debtors, fraudulent conveyance or
transfer or laws affecting the rights of creditors generally (after giving
effect to the right of contribution established in Section 2(b)).
 
(iii)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Purchasers hereunder.
 
(iv)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than contingent obligations against which no claim has
been asserted).
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Purchasers from
the Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid in full
(other than contingent obligations against which no claim has been asserted).
 
(vi)           Notwithstanding anything to the contrary in this Guarantee, with
respect to any defaulted non-monetary Obligations the specific performance of
which by the Guarantors is not reasonably possible (e.g. the issuance of the
Company's Common Stock), the Guarantors shall only be liable for making the
Purchasers whole on a monetary basis for the Company's failure to perform such
Obligations in accordance with the Transaction Documents.
 
(b)           Right of Contribution. Subject to Section 2(c), each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor's right of contribution shall be subject to the terms and conditions
of Section 2(c). The provisions of this Section 2(b) shall in no respect limit
the obligations and liabilities of any Guarantor to the Purchasers and each
Guarantor shall remain liable to the Purchasers for the full amount guaranteed
by such Guarantor hereunder.
 
(c)           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Purchasers, no Guarantor shall be entitled to be subrogated to any of the rights
of the Purchasers against the Company or any other Guarantor or any collateral
security or guarantee or right of offset held by the Purchasers for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Purchasers by the Company on account of the Obligations are paid in full (other
than contingent obligations against which no claim has been asserted). If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Purchasers, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Purchasers in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Purchasers, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Purchasers may determine.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Amendments, Etc. With Respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Purchasers may be rescinded by the Purchasers and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchasers, and the Purchase Agreement and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchasers may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by the
Purchasers for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Purchasers shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by them as security for the
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Purchasers upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Company and any of the Guarantors, on the one hand,
and the Purchasers, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives to the extent permitted by law diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Purchase Agreement or any other Transaction Document, any
of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Purchasers, (b) any defense, set-off or counterclaim (other than a defense
of payment or performance or fraud by Purchasers) which may at any time be
available to or be asserted by the Company or any other Person against the
Purchasers, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Company or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Company for the
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Purchasers may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as they may have against the Company,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Purchasers to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Company, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Company, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Purchasers against any Guarantor. For the purposes hereof, “demand” shall
include the commencement and continuance of any legal proceedings.
 
(f)           Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Purchasers upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
Guarantor, or upon or as a result of the appointment of a receiver,
administrator, intervenor or conservator of, or trustee or similar officer for,
the Company or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.
 
(g)           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Purchasers without set-off or counterclaim in U.S. dollars
at the address set forth or referred to in the Signature Pages to the Purchase
Agreement.
 
3.           Representations and Warranties. Each Guarantor hereby makes the
following representations and warranties to Purchasers as of the date hereof:
 
(a)           Organization and Qualification. The Guarantor is a corporation,
duly incorporated, validly existing and, to the extent the concept of good
standing exists in such jurisdiction, in good standing under the laws of the
applicable jurisdiction set forth on Schedule 1, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted..
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Purchase Agreement. The representations and warranties of the
Company set forth in the Purchase Agreement as they relate to such Guarantor,
each of which is hereby incorporated herein by reference, are true and correct
as of each time such representations are deemed to be made pursuant to such
Purchase Agreement, and the Purchasers shall be entitled to rely on each of them
as if they were fully set forth herein, provided that each reference in each
such representation and warranty to the Company's knowledge shall, for the
purposes of this Section 3, be deemed to be a reference to such Guarantor's
knowledge.
 
(c)           Foreign Law.  Each Guarantor has consulted, or has had the
opportunity to consult, with appropriate foreign legal counsel with respect to
any of the above representations for which non-U.S. law is applicable. Such
foreign counsel (if any) have advised each applicable Guarantor that such
counsel knows of no reason why any of the above representations would not be
true and accurate. Such foreign counsel (if any) were provided with copies of
this Subsidiary Guarantee and the Transaction Documents prior to rendering their
advice.
 
4.           Covenants.
 
(a)         Each Guarantor covenants and agrees with the Purchasers that, from
and after the date of this Guarantee until the Obligations shall have been paid
in full (other than contingent obligations against which no claim has been
asserted), such Guarantor shall take, and/or shall refrain from taking, as the
case may be, each commercially reasonable action that is necessary to be taken
or not taken, as the case may be, so that no Event of Default (as defined in the
Debentures) is caused by the failure to take such action or to refrain from
taking such action by such Guarantor. Each Guarantor further covenants and
agrees that until full and final payment of the Obligations, it will comply with
each of the covenants (except to the extent applicable only to a public company)
which are set forth in Section 4 of the Purchase Agreement as if the Guarantor
were a party thereto.
 
(b)         So long as any of the Obligations are outstanding, unless Purchasers
holding at least 60% of the aggregate principal amount of the then outstanding
Debentures shall otherwise consent in writing, each Guarantor will not directly
or indirectly on or after the date of this Guarantee:
 
i.           Other than for Permitted Indebtedness (as defined in the
Debentures), enter into, create, incur, assume or suffer to exist any
indebtedness for borrowed money of any kind, including but not limited to, a
guarantee, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom;
 
 
 

--------------------------------------------------------------------------------

 
 
ii.           Other than for Permitted Liens (as defined in the Debentures,
enter into, create, incur, assume or suffer to exist any liens or pledges of any
kind, on or with respect to any of its property or assets now owned, whether
tangible or intangible, or hereafter acquired or any interest therein or any
income or profits therefrom;
 
iii.           amend its articles of association, certificate of incorporation,
bylaws or other charter documents in any manner that materially and adversely
affects any rights of any Purchaser;
 
iv.           issue or grant any securities evidencing an ownership interest in
such Guarantor, or any securities convertible into or exercisable for any
ownership interest in such Guarantor, other than to the Company or any of its
wholly-owned Subsidiaries
 
v.           prepay, repurchase or offer to prepay, repurchase or otherwise
acquire more than a de minimis number of shares of its securities or debt
obligations, other than payments on the Debenture or on the scheduled payments
days for Permitted Indebtedness;
 
vi.           enter into any transaction with any Affiliate of such Guarantor
which would be required to be disclosed in any public filing of the Company with
the Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or
 
vii.           enter into any agreement with respect to any of the foregoing.
 
5.           Taxes.
 
(a)         All payments made by each Guarantor hereunder or under any other
Transaction Document shall be made in accordance with the terms of the Purchase
Agreement and shall be made without set-off, counterclaim, deduction or other
defense.  All such payments shall be made free and clear of and without
deduction or withholding for any present or future income, excise, stamp,
documentary, property or franchise taxes and other taxes, levies, fees, duties,
withholdings or other charges of any nature whatsoever ("Taxes"), whether of any
governmental agency or authority in Israel or any other material jurisdiction of
the applicable Guarantor’s business.  For purposes herein, Taxes shall not
include any taxes on the income of the Guarantors.  If a Guarantor shall be
required to deduct or to withhold any Taxes from or in respect of any amount
payable hereunder or under any other Transaction Document,
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           the amount so payable shall be increased to the extent necessary
so that after making all required deductions and withholdings (including Taxes
on amounts payable to the Purchasers pursuant to this sentence) the Purchasers
receive an amount equal to the sum they would have received had no such
deduction or withholding been made,
 
(ii)           such Guarantor shall make such deduction or withholding,
 
(iii)           such Guarantor shall pay the full amount deducted or withheld to
the relevant taxation authority in accordance with applicable law, and
 
(iv)           as promptly as possible thereafter, such Guarantor shall send the
Purchasers an official receipt (or, if an official receipt is not available,
such other documentation as shall be satisfactory to the Purchasers) showing
payment.  In addition, such Guarantor agrees to pay any present or future Taxes,
charges or similar levies which arise from any payment made hereunder or from
the execution, delivery, performance, recordation or filing of, or otherwise
with respect to, this Agreement or any other Transaction Document other than any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Transaction Document ("Other Taxes").
 
(b)         Each Guarantor hereby indemnifies and agrees to hold the Purchasers
harmless from and against Taxes or Other Taxes (including, without limitation,
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section 5) paid by the Purchasers and any liability (including penalties,
interest and expenses for nonpayment, late payment or otherwise) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted.  This indemnification shall be paid within 30
days from the date on which the Purchsaer makes written demand therefor, which
demand shall identify the nature and amount of Taxes or Other Taxes.
 
(c)         If a Guarantor fails to perform any of its obligations under this
Section 5, such Guarantor shall indemnify the Purchaser for any taxes, interest
or penalties that may become payable as a result of any such failure.
 
6.           Miscellaneous.
 
(a)           Amendments in Writing. None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
writing by the Purchasers.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Notices. All notices, requests and demands to or upon the
Purchasers or any Guarantor hereunder shall be effected in the manner provided
for in the Purchase Agreement, provided that any such notice, request or demand
to or upon any Guarantor shall be addressed to such Guarantor at its notice
address set forth on Schedule 6(b).
 
(c)           No Waiver By Course Of Conduct; Cumulative Remedies. The
Purchasers shall not by any act (except by a written instrument pursuant to
Section 6(a)), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any default under the
Transaction Documents or Event of Default. No failure to exercise, nor any delay
in exercising, on the part of the Purchasers, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Purchasers of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Purchasers
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.
 
(d)           Enforcement Expenses; Indemnification.
 
(i)           Each Guarantor agrees to pay, or reimburse the Purchasers for, all
its costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Guarantee and the other Transaction Documents to which such Guarantor
is a party, including, without limitation, the reasonable fees and disbursements
of counsel to the Purchasers.
 
(ii)           Each Guarantor agrees to pay, and to save the Purchasers harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to the Purchase Agreement.
 
(iii)           The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Purchase Agreement and the
other Transaction Documents.
 
(e)           Successor and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Purchasers and their respective successors and assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guarantee without the prior written consent of the Purchasers.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Set-Off. Each Guarantor hereby irrevocably authorizes the
Purchasers at any time and from time to time while an Event of Default under any
of the Transaction Documents shall have occurred and be continuing, without
notice to such Guarantor or any other Guarantor, any such notice being expressly
waived by each Guarantor, to set-off and appropriate and apply any and all
deposits, credits, indebtedness or claims, in any currency that are , absolute,
and matured, at any time held or owing by the Purchasers to or for the credit or
the account of such Guarantor, or any part thereof in such amounts as the
Purchasers may elect, against and on account of the obligations and liabilities
of such Guarantor to the Purchasers hereunder and claims of every nature and
description of the Purchasers against such Guarantor, in any currency, whether
arising hereunder, under the Purchase Agreement, any other Transaction Document
or otherwise, as the Purchasers may elect, whether or not the Purchasers have
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Purchasers shall notify such
Guarantor promptly of any such set-off and the application made by the
Purchasers of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Purchasers under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Purchasers may have.
 
(g)           Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
(h)           Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
(i)           Section Headings. The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
(j)           Integration. This Guarantee and the other Transaction Documents
represent the agreement of the Guarantors and the Purchasers with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchasers relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           Governing Laws. All questions concerning the construction,
validity, enforcement and interpretation of this Guarantee shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each of
the Company and the Guarantors agree that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Guarantee (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York, Borough of Manhattan. Each of the Company and the
Guarantors hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Guarantee and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Guarantee or the transactions
contemplated hereby.
 
(l)           Acknowledgements.  Each Guarantor hereby acknowledges that:
 
(i)           it has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the other Transaction Documents to which it is a
party;
 
(ii)           the Purchasers have no fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guarantee or any of the
other Transaction Documents, and the relationship between the Guarantors, on the
one hand, and the Purchasers, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
(iii)           no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Guarantors and the Purchasers.
 
 
 

--------------------------------------------------------------------------------

 
 
(m)           Additional Guarantors.  The Company shall cause each of its
subsidiaries formed or acquired on or subsequent to the date hereof to become a
Guarantor for all purposes of this Guarantee by executing and delivering an
Assumption Agreement in the form of Annex 1 hereto within 15 days after such
formation or acquisition.
 
(n)           Release of Guarantors. Each Guarantor will be released from all
liability hereunder concurrently with respect to each Purchaser, upon the
repayment in full of all amounts owed to such Purchaser under the Transaction
Documents.
 
(o)           Seniority. The Obligations of each of the Guarantors hereunder
rank senior in priority to any other Indebtedness (as defined in the Purchase
Agreement) of such Guarantor, subject only to Permitted Liens and Permitted
Indebtedness.
 
(p)           WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE PURCHASERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND
FOR ANY COUNTERCLAIM THEREIN.
 
*********************
 
(Signature Pages Follow)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
 
                         INSPIRE M.D LTD
 
                         By: /s/ Ofir Paz
                                   Name: Ofir Paz
                                   Title: Chief Executive Officer
 
                         INSPIRE MD GMBH
 
                         By: /s/ Ofir Paz
                                   Name: Ofir Paz
                                   Title: Chief Executive Officer
 
 
 
[Signature Page – Subsidiary Guarantee]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
GUARANTORS
 
                  The following are the names, notice addresses and jurisdiction
of organization of each Guarantor.
 

   
COMPANY
 
JURISDICTION OF
OWNED BY
 
INCORPORATION
PERCENTAGE
 
-------------
----------
Inspire M.D Ltd
Israel
100% owned by InspireMD,
4 Menorat Hamaor
 
Inc.
Tel Aviv, Israel 67448
   
Inspire MD GmbH
Germany
100% owned by Inspire M.D,
Boschstraße 16
 
Ltd
21423 Winsen, Germany
   

 
 
 

--------------------------------------------------------------------------------

 
 
Annex 1 to
SUBSIDIARY GUARANTEE
 
ASSUMPTION AGREEMENT, dated as of ____ __, ______ made by
______________________________, a ______________ corporation (the “Additional
Guarantor”), in favor of the Purchasers pursuant to the Purchase Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Purchase Agreement.
 
W I T N E S S E T H :
 
           WHEREAS, InspireMD, Inc., a Delaware corporation (the “Company”) and
the Purchasers have entered into a Securities Purchase Agreement, dated as of
March ___, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Purchase Agreement”);
 
           WHEREAS, in connection with the Purchase Agreement, the Subsidiaries
of the Company (other than the Additional Guarantor) have entered into the
Subsidiary Guarantee, dated as of March____, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee”) in favor of the
Purchasers;
 
           WHEREAS, the Purchase Agreement requires the Additional Guarantor to
become a party to the Guarantee; and
 
           WHEREAS, the Additional Guarantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee;
 
NOW, THEREFORE, IT IS AGREED:
 
1.           Guarantee. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 6(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
2.           Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 

--------------------------------------------------------------------------------

 
 
                  IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.
 
 
                                           [ADDITIONAL GUARANTOR]
 
                                            By: ________________________
                                            Name:
                                            Title:
 


 
 